DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 10, and 12-15 objected to because of the following informalities:
Regarding claim 4, “the CT detector” should be changed to “the X-ray detector” in order to correct the antecedence. 
Regarding claim 10, “the CT detector” should be changed to “the X-ray detector” in order to correct the antecedence. 
Regarding claim 12, “with motion of the gantry” should be changed to “with a motion of the rotating gantry” in order to correct the antecedence and correct a grammatical informality, and “adjust respective positioning” should be changed to “adjust a respective positioning” in order to correct a grammatical informality.
Regarding claim 13, “one or more adjustable” should be changed to “one or more adjustable structures” in order to correct a typographical mistake. 
Regarding claim 14, with motion of the gantry” should be changed to “with a motion of the rotating gantry” in order to correct the antecedence and correct a grammatical informality.
Regarding claim 15, “wherein in actuating the X-ray source” should be changed to “wherein when actuating the X-ray source” in order to correct a grammatical informality.
  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the “an opening, arranged opposite to the two or more apertures across the CT bore, for exposing an X-ray detector” in claim 1, “one or more adjustable structures for blocking X-rays emitted by the X-ray source” in claim 5, “an opening, arranged opposite to the two or more apertures across the CT bore, for exposing the X-ray detector to X-rays emitted by the X-ray source” in claim 7, “one or more adjustable structures for blocking X-rays emitted by the X-ray source” in claim 11,  “an opening, arranged opposite to the two or more apertures across the CT bore, for exposing an X-ray detector” in claim 16, and “one or more adjustable structures for blocking X-rays emitted by the X-ray source” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation "the aperture" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. The claim recites a limitation directed to “two or more apertures” but fails to particularly point out which aperture the limitation “the aperture” is referring to. The Examiner has interpreted the limitation as “aligned with at least one of the two or more apertures”. Claims 2-6 are rejected by virtue of their dependency. 
Regarding claim 7, the claim recites the limitation "the first aperture" in line 10.  There is insufficient antecedent basis for this limitation in the claim. The claim recites the limitations directed to “two or more apertures” and “each of the two or more apertures”. However, the claim fails to particularly point out whether or not the “first aperture” is one of the two or more apertures. The Examiner has interpreted the limitation as “aligned with at least one of the two or more apertures”. Claims 8-11 are rejected by virtue of their dependency. 
Regarding claim 12, the claim recites the limitation "the position of the X-ray source" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The claim recites a limitation directed to one or more microphones being positioned at one or more predefined positions but fails to recite a limitation directed to “a position of the X-ray source”. The 
Regarding claim 14, the claim recites the limitation "the position of the X-ray source" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The claim recites a limitation directed to one or more microphones being positioned at one or more predefined positions but fails to recite a limitation directed to “a position of the X-ray source”. The Examiner has interpreted the limitation as “a position of the X-ray source”. Claim 15 is rejected by virtue of its dependency.
Regarding claim 16, the claim recites the limitations “the whole CT detector” and “an X-ray detector of the CT scanner” that render the claim indefinite. The claim fails to particularly point out whether or not the CT detector and the X-ray detector of the CT scanner are the same. The Examiner has interpreted the limitations as “excite an X-ray detector of the CT scanner” and “expose the X-ray detector of the CT scanner”. Claims 17-18 are rejected by virtue of their dependency. 
Regarding claim 19, the claim recites the limitation "the one or more adjustable structures" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim and independent claim 16 fail to recite limitations introducing “one or more adjustable structures”. The element of “one or more adjustable structures” is first introduced by claim 18. The Examiner has interpreted the claim as “The X-ray filter of claim 18”. 
Regarding claim 20, the claim recites “The X-ray filter of claim 16, wherein the X-ray source is: actuated along a first portion of a revolution around the CT bore when the X-ray source is aligned with the curved structure; and deactivated along a second portion associated of the revolution around the CT bore when the X-ray source is aligned with the opening”. However, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Baek (U.S. 2015/0016587; notated as Baek ‘587) in view of Baek (U.S. 2015/0036787; notated as Baek ‘787).
Regarding claim 1, as best understood:
Baek ‘587 discloses an X-ray filter, comprising:
 a curved structure (Fig 2A-2b, curved collimator 102; Fig. 3A-3B, curved collimator plates 102a and 102b) for positioning around a computed tomography bore (Fig. 1 and Fig. 2A-Fig. 2B, collimator 102 positioned on gantry 110 and around opening 110a) of a CT scanner (Fig. 1-Fig. 2B, gantry 110), the curved structure blocking X-rays ([0037], collimator limits the irradiation area) emitted by an X-ray source (Fig. 2A-2B, source 101) of the CT scanner ([0037], 
two or more apertures (Fig. 2A-2B and Fig. 3A, collimator 102 has multiple slits; [0037] and [0041], plurality of slits), each aperture of the two or more apertures ([0037], plurality of slits) allowing X-rays emitted by the X-ray source ([0037], each collimator slit allows for X-rays to be irradiated toward opening) to enter the CT bore (Fig. 1, 110a) when the X-ray source (Fig. 2A-2B, source 101) is aligned with at least one of the two or more apertures (Fig. 3A-3B, X-ray source 101 aligned with collimator 102); and 
an opening, arranged opposite to the two or more apertures across the CT bore (Fig. 3B, opening located opposite of collimator 102a and 102b), for exposing an X-ray detector of the CT scanner to X-rays emitted by the X-ray source and entering the CT bore through at least one of the two or more apertures. This element is interpreted under 35 U.S.C. 112(f) as the gap of the partial ring shaped curved structure as recited in [0047] of the specification (Baek ‘587 discloses an opening between the detector 104 and the collimator 102 in Fig. 2A and Fig. 3B).
However, Baek ‘578 fails to disclose the curved structure formed of a metal capable of blocking X-rays emitted by an X-ray source of the CT scanner.
Baek ‘787 teaches the curved structure (Fig. 5, 120) formed of a metal capable ([0038], radiation absorbing material such as lead or tungsten) of blocking X-rays emitted by an X-ray source (Fig. 5, 200) of the CT scanner ([0038], block portions made of material that limits the direction and diffusion of radiation).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the structure material of Baek ‘587 with the metal material of Baek ‘787 in 
Regarding claim 2, as best understood:
The combination of Baek ‘587 and Baek ‘787 discloses the X-ray filter of claim 1, wherein the metal capable of blocking X-rays (Baek ‘787; [0038], radiation absorbing material such as lead or tungsten) emitted by the X-ray source (Baek ‘787; Fig. 5, 200) of the CT scanner includes lead (Baek ‘787; [0038], radiation absorbing material such as lead or tungsten).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the structure material of Baek ‘587 with the metal material of Baek ‘787 in order to reduce the amount of radiation exposed to the patient (Baek ‘787; [0064]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 3, as best understood:
The combination of Baek ‘587 and Baek ‘787 discloses The X-ray filter of claim 1, wherein a breadth of each aperture of the two or more apertures (Baek ‘587; [0037], width of each slit) is smaller than a breadth of the opening (Baek ‘587; Fig. 2A-2B, the width of slits 102 are smaller than the opening in front of detector 104).
Regarding claim 4, as best understood:
The combination of Baek ‘587 and Baek ‘787 discloses the X-ray filter of claim 1, wherein a breadth of each aperture of the two or more apertures (Baek ‘587; [0037], width of each slit) is such that the X-rays (Baek ‘587; Fig. 3B, X-ray R) entering the CT bore (Baek ‘587; Fig. 1, 110a) through the aperture excite only a portion of the CT detector (Baek ‘587; [0037] and [0041], irradiation area depends on the width of the slit; Fig. 3B, X-rays R only cover a portion of the detector 104).
Regarding claim 7, as best understood:
Baek ‘587 discloses a computed tomography scanner, comprising: 
a CT bore (Fig. 1, 110a); 
a rotating gantry (Fig. 1, 110) including an X-ray source (Fig. 2A-2B and Fig. 3A-3B, 101) and an X-ray detector (Fig. 2A-2B and Fig. 3B, 104) positioned opposite to one another (Fig. 3B, source 101 opposite from detector 104) across the CT bore (Fig. 1, 110a); 
one or more processors (Fig. 4, 410); and
 an X-ray filter (Fig. 2A-2B, 102; Fig. 3A-3B, 102a and 102b) including: 
a curved structure (Fig 2A-2b, curved collimator 102; Fig. 3A-3B, curved collimator plates 102a and 102b) for positioning around the CT bore (Fig. 1 and Fig. 2A-Fig. 2B, collimator 102 positioned on gantry 110 and around opening 110a), the curved structure (i) capable of blocking X-rays emitted by the X-ray source ([0037], collimator limits the irradiation area of X-rays that irradiated from the X-ray source), and (ii) including two or more apertures (Fig. 2A-2B and Fig. 3A, collimator 102 has multiple slits; [0037] and [0041], plurality of slits), each aperture of the two or more apertures ([0037], plurality of slits) allowing X-rays emitted by the X- ray source (Fig. 2A-2B and Fig. 3A-3B, 101) to enter the CT bore (Fig. 1, 110a) when the X-ray source (Fig. 2A-2B, source 101) is aligned with one of the two or more apertures (Fig. 3A-3B, X-ray source 101 aligned with collimator 102);  and 
an opening, arranged opposite to the two or more apertures across the CT bore (Fig. 3B, opening located opposite of collimator 102a and 102b), for exposing the X-ray detector to X-rays emitted by the X-ray source and entering the CT bore through at least one of the two or more apertures. This element is interpreted under 35 U.S.C. 112(f) as 
However, Baek ‘587 fails to disclose the curved structure formed of a metal capable of blocking X-rays emitted by the X-ray source.
	Baek ‘787 teaches the curved structure (Fig. 5, 120) formed of a metal ([0038], radiation absorbing material such as lead or tungsten) capable of blocking X-rays ([0038], block portions made of material that limits the direction and diffusion of radiation) emitted by the X-ray source (Fig. 5, 200).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the structure material of Baek ‘587 with the metal material of Baek ‘787 in order to reduce the amount of radiation exposed to the patient (Baek ‘787; [0064]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 8, as best understood:
The combination of Baek ‘587 and Baek ‘787 discloses the CT scanner of claim 7, wherein the metal capable of blocking X-rays (Baek ‘787; [0038], radiation absorbing material such as lead or tungsten) emitted by the X-ray source (Baek ‘787; Fig. 5, 200) of the CT scanner includes lead (Baek ‘787; [0038], radiation absorbing material such as lead or tungsten).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the structure material of Baek ‘587 with the metal material of Baek ‘787 in order to reduce the amount of radiation exposed to the patient (Baek ‘787; [0064]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 9, as best understood:

Regarding claim 10, as best understood:
The combination of Baek ‘587 and Baek ‘787 discloses the CT scanner of claim 7, wherein a breadth of each aperture of the two or more apertures (Baek ‘587; [0037], width of each slit) is such that the X-rays (Baek ‘587; Fig. 3B, X-ray R) entering the CT bore (Baek ‘587; Fig. 1, 110a) through the aperture excite only a portion of the CT detector (Baek ‘587; [0037] and [0041], irradiation area depends on the width of the slit; Fig. 3B, X-rays R only cover a portion of the detector 104).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Claims 1-4, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Baek (U.S. 2015/0016587; notated as Baek ‘587) in view of Baek (U.S. 2015/0036787; notated as Baek ‘787) as applied to claims 1 and 7 above, and further in view of O’Loughlin (U.S. 2012/0243657).
Regarding claim 5, as best understood:
The combination of Baek ‘587 and Baek ‘787 discloses the X-ray filter of claim 1.

O’Loughlin teaches one or more adjustable structures for blocking X-rays emitted by the X-ray source when the X-ray source is aligned with the opening. This element is interpreted under 35 U.S.C. 112(f) as the metal structure that is capable of block X-rays (O’Loughlin teaches one or more adjustable structures that can block X-rays in Fig. 8, 16a-16c and [0040]).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the filter of Baek ‘587 and Baek ‘787 with the adjustable structures taught by O’Loughlin in order to protect the patient from low or high level energy (O’Loughlin; Abstract and [0021]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 6, as best understood:
The combination of Baek ‘587, Baek ‘787, and O’Loughlin discloses the X-ray filter of claim 5, wherein positioning of the one or more adjustable structures (O’Loughlin; [0040], filter strip position) is based on a detected position of the X-ray source with respect to the opening (O’Loughlin; [0040], filter strip position is adjustable and selectable).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the filter of Baek ‘587 and Baek ‘787 with the adjustable structures taught by O’Loughlin in order to protect the patient from low or high level energy (O’Loughlin; Abstract and [0021]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 11, as best understood:

However, the combination of Baek ‘587 and Baek ‘787 fails to disclose further comprising: one or more adjustable structures for blocking X-rays emitted by the X-ray source when the X-ray source is aligned with the opening, the one or more adjustable structures formed of the metal capable of blocking X-rays emitted by the X-ray source.
O’Loughlin teaches one or more adjustable structures for blocking X-rays emitted by the X-ray source when the X-ray source is aligned with the opening. This element is interpreted under 35 U.S.C. 112(f) as the metal structure that is capable of block X-rays (O’Loughlin teaches one or more adjustable structures that can block X-rays in Fig. 8, 16a-16c and [0040]), 
the one or more adjustable structures ([0040], adjustable filter strips) formed of the metal ([0027], made of a light metal) capable of blocking X-rays ([0027], blocks certain X-ray wavelengths) emitted by the X-ray source ([0022], radiation source).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the CT scanner of Baek ‘587 and Baek ‘787 with the adjustable structures taught by O’Loughlin in order to protect the patient from low or high level energy (O’Loughlin; Abstract and [0021]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Baek (U.S. 2015/0016587; notated as Baek ‘587) in view of Baek (U.S. 2015/0036787; notated as Baek ‘787) and Fehre (U.S. 2006/0269044).
Regarding claim 16, as best understood:
Baek ‘587 discloses an X-ray filter, comprising:

 an opening, arranged opposite to the aperture across the CT bore, for exposing the X-ray detector of the CT scanner to the portion of X-rays emitted by the X-ray source and entering the CT bore through the aperture. This element is interpreted under 35 U.S.C. 112(f) as the gap of the partial ring shaped curved structure as recited in [0047] of the specification (Baek ‘587 discloses an opening between the detector 104 and the collimator 102 in Fig. 2A and Fig. 3B).
However, Baek ‘587 fails to disclose the curved structure formed of a metal capable of blocking X-rays emitted by an X- ray source of the CT scanner and a copper-filled aperture.
Baek ‘787 teaches the curved structure (Fig. 5, 120) formed of a metal ([0038], radiation absorbing material such as lead or tungsten) capable of blocking X-rays emitted by an X- ray 
Fehre teaches a copper-filled aperture ([0058], cooper filter near aperture). 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the structure material of Baek ‘587 with the metal material of Baek ‘787 in order to reduce the amount of radiation exposed to the patient (Baek ‘787; [0064). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the aperture of Baek ‘587 with the copper filter of Fehre in order to reduce the amount of radiation exposed to the patient by reducing the dose rate (Fehre; [0018]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 17, as best understood:
The combination of Baek ‘587, Baek ‘787, and Fehre discloses the X-ray filter of claim 16, wherein the metal capable of blocking X-rays (Baek ‘787; [0038], radiation absorbing material such as lead or tungsten) emitted by the X-ray source (Baek ‘787; Fig. 5, 200) of the CT scanner includes lead (Baek ‘787; [0038], radiation absorbing material such as lead or tungsten).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the structure material of Baek ‘587 with the metal material of Baek ‘787 in order to reduce the amount of radiation exposed to the patient (Baek ‘787; [0064]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Baek (U.S. 2015/0016587; notated as Baek ‘587) in view of Baek (U.S. 2015/0036787; notated as Baek ‘787) and Fehre (U.S. 2006/0269044) as applied to claim 16, and further in view of O’Loughlin (U.S. 2012/0243657).
Regarding claim 18, as best understood:
The combination of Baek ‘587, Baek ‘787, and Fehre discloses the X-ray filter of claim 16.
However, the combination of Baek ‘587, Baek ‘787, and Fehre fails to disclose further comprising: one or more adjustable structures for blocking X-rays emitted by the X-ray source when the X-ray source is aligned with the opening.
O’Loughlin teaches one or more adjustable structures for blocking X-rays emitted by the X-ray source when the X-ray source is aligned with the opening. This element is interpreted under 35 U.S.C. 112(f) as the metal structure that is capable of block X-rays (O’Loughlin teaches one or more adjustable structures that can block X-rays in Fig. 8, 16a-16c and [0040]).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the CT scanner of Baek ‘587, Baek ‘787, and Fehre with the adjustable structures taught by O’Loughlin in order to protect the patient from low or high level energy (O’Loughlin; Abstract and [0021]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 19, as best understood:
The combination of Baek ‘587, Baek ‘787, Fehre, and O’Loughlin discloses the X-ray filter of claim 18, wherein positioning of the one or more adjustable structures (O’Loughlin; [0040], filter strip position is adjustable and selectable) is adjustable based on a position of the X-ray source with respect to the opening (O’Loughlin; [0040], filter strip position is adjustable and selectable).
.
Allowable Subject Matter
Claims 12-15 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior arts are Baek (U.S. 2015/0016587; notated as Baek ‘587), Baek (U.S. 2015/0036787; notated as Baek ‘787), O’Loughlin (U.S. 2012/0243657), and Ionasec (U.S. 2018/0060490). 
Regarding claim 12, as best understood:
The combination of Baek ‘587, Baek ‘787, and O’Loughlin discloses the CT scanner of claim 11. 
Ionasec teaches further comprising: 
one or more microphones ([0077], Microphone) positioned at one or more predefined positions around the CT bore for recording audio signals associated with motion of the gantry ([0077]-[0078], Microphone can be used calculate rotation time).
However, the combination of Baek ‘587, Baek ‘787, O’Loughlin, and Ionasec fails to disclose the one or more processors configured to: monitor a position of the X-ray source using 
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(b) rejection set forth in this Office action, and if rewritten in independent form to include all of the limitations of the base claim and any intervening claim. Claim 13 is indicated as allowable by virtue of its dependency. 
Regarding claim 14, as best understood:
The combination of Baek ‘587 and Baek ‘787 discloses the CT scanner of claim 7.
Ionasec teaches further comprising: 
one or more microphones ([0077], Microphone) positioned at one or more predefined positions around the CT bore for recording audio signals associated with motion of the gantry ([0077]-[0078], Microphone can be used calculate rotation time).
However, the combination of Baek ‘587, Baek ‘787, and Ionasec fails to disclose the one or more processors configured to: monitor a position of the X-ray source using the audio signals recorded by the one or more microphones; and actuate the X-ray source based on the position of the X-ray source.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(b) rejection set forth in this Office action, and if rewritten in independent form to include all of the limitations of the . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Song (U.S. 2014/0086380)- Dynamic Aperture control for a CT scanner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        /DAVID J MAKIYA/Supervisory Patent Examiner, Art Unit 2884